Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, 6, and 8-20 objected to because of the following informalities:  
Claims 1, 10, and 16 recites “an electrical motor”, “a centrifugal production pump”, and “a centrifugal charge pump”. However, the rest of the claim recites “the motor”, “the production pump”, “the centrifugal pump”, and “the charge pump”. These claims should be amended for consistency. 
Claims 1 and 10 recites “an electrical submersible pump assembly”. However claims 4, 6, 9, and 12-13 recites “the assembly”. These claims should be amended for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. 2009/0047157A1), in view of Kirk et al. (U.S. 2016/0222770A1), and Brown et al. (U.S. 2019/0162063A1). 
Regarding claim 1, Reid et al. disclose an apparatus (see fig. 3) for pumping well fluid from a well (71, refer to para 0031), comprising: an electrical submersible pump assembly (70) comprising: an electrical motor (72; electrical submersible pump 70 implies that the motor is an electrical motor; also refer to para 0020); a centrifugal production pump (80; refer to para 0005: it is known that ESP pumps are  centrifugal pump) driven by the motor (72; the motor 72 comprises a shaft driving the pump; refer to para 0005 and 0020); a gas separator (78, para 0031) upstream from the production pump (80); and a centrifugal charge pump (76; para 0005: it is known that ESP pumps are  centrifugal pump) upstream from the gas separator (78) and driven by the motor (72), the charge pump (76) having a discharge that leads to an intake of the gas separator (78, see fig. 3 and refer to para 0032).  
However, Reid et al. is silent to the centrifugal production pump having a plurality of production pump stages and the charge pump having a plurality of charge pump stages. The gas separator pump driven by the motor. 
Kirk et al. teach an apparatus (see figs. 1A, 1B) for pumping well fluid (refer to abstract) from a well (casing 11 cemented in the well), comprising: an electrical submersible pump assembly (15) comprising: an electrical motor (35, refer to para 0027); a centrifugal production pump (17, refer to para 0022) driven by the motor (35, refer to para 0027 and 0029), the centrifugal pump (17) having a plurality of production pump stages (refer to para 0022); and a centrifugal charge pump (21; refer to para 0023) upstream from the gas separator (29) and driven by the motor (35; refer to para 0027), the charge pump (21) having a plurality of charge pump stages (refer to para 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified centrifugal production and discharge pump of Reid et al. to include a plurality of production pump stages, as taught by Kirk et al. for delivering higher pressure during the pumping operation as the wellbore fluid is pumped to surface. 
However, the combination of Reid et al. and Kirk et al. is silent to the gas separator pump driven by the motor. 
Brown et al. teach an ESP (100) comprising a gas separator (150, figs. 1 and 2), a motor (135), pump (130) and charge pump (125, see fig. 1). A shaft (260, fig. 2) is rotated by motor (135) to drive the gas separator (150, refer to para 0042-0045). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Reid et al. and Kirk et al. to have substituted the gas separator of Reid et al. with that of Brown et al. where the gas separator pump is driven by the motor, as taught by Brown et al., for the purpose of having a more efficient gas separator for separating the gas from liquid.  
Regarding claim 8, the combination Reid et al., Kirk et al., and Brown et al. teach all the features of this claim as applied to claim 1 above; Reid et al. further disclose an outer conduit (wellbore casing, see fig. 3 and refer to para 0032; also see the casing 10 in fig. 1) into which well fluid flows (fig. 3 and para 0035: well fluid from perforations 91) and which contains the assembly (70); wherein the production pump (80) has a production pump discharge for discharging well fluid into a string of tubing (50, see fig. 2 but not labeled in fig. 3; also refer to para 0021) within the outer conduit (10); the gas separator (78) has a separated liquid discharge coupled to an intake of the production pump (80; see fig. 3 and refer to para 0032) and has a separated gas discharge (82) for discharging separated gas into the outer conduit (10; refer to para 0032); -20- #8012305the charge pump (76) has a charge pump discharge connected to an intake of the gas separator (78; para 0032); and the motor (72) is within the outer conduit (10) upstream from the charge pump (76, see fig. 3).  
Regarding claim 16, Reid et al. disclose a method of pumping well fluid from a well (71, refer to para 0031), comprising: lowering an electrical submersible pump assembly (70) into the well (71), the ESP comprising an electrical motor (72; electrical submersible pump 70 implies that the motor is an electrical motor; also refer to para 0020), a centrifugal production pump (80; refer to para 0005: it is known that ESP pumps are  centrifugal pump), a gas separator (78, para 0031) upstream from the production pump (80), a centrifugal charge pump (76; para 0005: it is known that ESP pumps are  centrifugal pump) upstream from the gas separator (78), , the charge pump (76) having a discharge that leads to an intake of the gas separator (78, see fig. 3 and refer to para 0032); 
powering the motor (72) to drive the centrifugal pump (80) and the charge pump (76; see fig. 3 and refer to para 0005 and 0032); flowing well fluid containing heavier and lighter components into the charge pump (76), increasing a flowing pressure of the well fluid with the charge pump (76; para 0031), and discharging all of the well fluid entering the charge pump (76) into the gas separator (78; para 0031); with the gas separator (78), separating the lighter components from the heavier components, discharging the lighter components exterior of the production pump (80; refer to para 0031-0032), and flowing the heavier components into the production pump (80); and with the production pump (80), pumping the heavier components to a wellhead (see fig. 3  and refer to para 0021: the fluid is pump via tubing connected to pump 80 to the wellbore surface).  
However, Reid et al. is silent to the centrifugal production pump having a plurality of production pump stages and the charge pump having a plurality of charge pump stages. The gas separator pump driven by the motor. 
Kirk et al., as previously discuss, teach an apparatus (see figs. 1A, 1B) for pumping well fluid (refer to abstract) from a well (casing 11 cemented in the well), comprising: an electrical submersible pump assembly (15) comprising: an electrical motor (35, refer to para 0027); a centrifugal production pump (17, refer to para 0022) driven by the motor (35, refer to para 0027 and 0029), the centrifugal pump (17) having a plurality of production pump stages (refer to para 0022); and a centrifugal charge pump (21; refer to para 0023) upstream from the gas separator (29) and driven by the motor (35; refer to para 0027), the charge pump (21) having a plurality of charge pump stages (refer to para 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified centrifugal production and discharge pump of Reid et al. to include a plurality of production pump stages, as taught by Kirk et al. for delivering higher pressure during the pumping operation as the wellbore fluid is pumped to surface. 
However, the combination of Reid et al. and Kirk et al. is silent to the gas separator pump driven by the motor. 
Brown et al. teach an ESP (100) comprising a gas separator (150, figs. 1 and 2), a motor (135), pump (130) and charge pump (125, see fig. 1). A shaft (260, fig. 2) is rotated by motor (135) to drive the gas separator (150, refer to para 0042-0045). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Reid et al. and Kirk et al. to have substituted the gas separator of Reid et al. with that of Brown et al. where the gas separator pump is driven by the motor, as taught by Brown et al., for the purpose of having a more efficient gas separator for separating the gas from liquid.  
Regarding claim 19, the combination Reid et al., Kirk et al., and Brown et al. teach all the features of this claim as applied to claim 16 above; Reid et al., as modified by Brown (i.e., substitution of the gas separator of Reid with Brown) further disclose homogenizing the well fluid flowing from the charge pump (76) with an inducer (235) prior to separating the lighter and heavier components with the gas separator (150, see fig. 2 and refer to para 0043 of Brown).  
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (U.S. 2009/0047157A1), in view of Kirk et al. (U.S. 2016/0222770A1), and Brown et al. (U.S. 2019/0162063A1) as applied to claims 1 and 16 above, and further in view of Brown et al. (U.S. 2021/0148380A1). 
Regarding claims 9 and 20, the combination Reid et al., Kirk et al., and Brown 063’ teach all the features of this claim as applied to claims 1 and 16 above; however, the combination Reid et al., Kirk et al., and Brown 063’ fail to teach connecting a gravity separator into the ESP upstream from the charge pump, and separating heavier components from lighter components of the well fluid prior to flowing into the charge pump.
Brown 380’ teach an ESP (10) comprising a first pump (55a, see figs. 1 and 3) and a second pump (55b), wherein a gravity separator (97) is connected into the ESP (10) upstream from the first pump (55a), and separating heavier components from lighter components of the well fluid prior to flowing into the first pump (55a, see fig. 3 and refer to para 0033 and 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Reid et al., Kirk et al., and Brown 063’ to include a gravity separator connected into the ESP upstream from the charge pump, and separating heavier components from lighter components of the well fluid prior to flowing into the charge pump, as taught by Brown 380’, thereby providing multiple gas separation stages before the well fluid is sent to the pump (refer to para 0033 and 0034).
Allowable Subject Matter
Claims 2-7 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, Reid et al. disclose an apparatus (see fig. 3) for pumping well fluid from a well (71, refer to para 0031), comprising: an electrical submersible pump assembly (70) comprising: an electrical motor (72; electrical submersible pump 70 implies that the motor is an electrical motor; also refer to para 0020); a centrifugal production pump (80; refer to para 0005: it is known that ESP pumps are  centrifugal pump) driven by the motor (72; the motor 72 comprises a shaft driving the pump; refer to para 0005 and 0020); a gas separator (78, para 0031) upstream from the production pump (80); a centrifugal charge pump (76; para 0005: it is known that ESP pumps are  centrifugal pump) upstream from the gas separator (78) and driven by the motor (72), the charge pump (76) having a discharge that leads to an intake of the gas separator (78, see fig. 3 and refer to para 0032).  -21- #8012305
However, Reid et al. fail to teach the centrifugal pump and the charge pump having a plurality of production pump stages, each of the production pump stages having an impeller with a vane exit angle relative to a longitudinal axis of the production pump; the gas separator driven by the motor, each of the charge pump stages having an impeller with a vane exit angle relative to the longitudinal axis of the production pump that is smaller than the vane exit angle of the impellers of the production pump stages.  
Kirk et al. teach an apparatus (see figs. 1A, 1B) for pumping well fluid (refer to abstract) from a well (casing 11 cemented in the well), comprising: a centrifugal pump (17) having a plurality of production pump stages (refer to para 0022); a charge pump (21) having a plurality of charge pump stages (refer to para 0023), each of the production pump and charge pump stages having an impeller (refer to para 0022-0023) with a vane exit angle relative to a longitudinal axis of the production pump (para 0022-0023: each impeller will have a vane exit angle relative to a longitudinal axis of the production pump). 
Brown et al. teach an ESP (100) comprising a gas separator (150, figs. 1 and 2), a motor (135), pump (130) and charge pump (125, see fig. 1). A shaft (260, fig. 2) is rotated by motor (135) to drive the gas separator (150, refer to para 0042-0045). 
However, the combination of Reid et al., Kirk et al., and Brown et al. fail to teach each of the charge pump stages having impeller with vane exit angle that is smaller than the vane exit angle of the impellers of the production pump stages or any reason to do so. 
Gay et al. (U.S. 2003/0155128A1) teach changing the vane angle at different stages (36, 38, 40) in a pump (12, fig. 1) wherein the vane exit angle in zone 36 is higher than in zone (38) which is higher than in zone (40, para 0030). However, Gay does not teach any reason to have the charge pump stages having impeller with vane exit angle that is smaller than the vane exit angle of the impellers of the production pump stages. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672